Exhibit 10.10

AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT

THIS AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT (this “Agreement”) is
entered into as of March 21, 2012 among OMEGA PROTEIN CORPORATION, a Nevada
corporation (the “Company”), OMEGA PROTEIN, INC., a Virginia corporation (“OPI”
and, together with the Company, the “Borrowers” and each a “Borrower”), together
with the other parties identified as “Obligors” on the signature page hereto and
such other parties that may become Obligors hereunder after the date hereof
(together with the Borrowers, individually an “Obligor”, and collectively the
“Obligors”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, in its capacity as administrative agent (the
“Administrative Agent”) for the Secured Parties (defined below).

R E C I T A L S:

A. The Company or OPI are the legal and beneficial owners of the whole of each
of the Airframe (as defined in the Existing Security Agreement) which are
subject to and more particularly described in that certain Aircraft Security
Agreement (as amended or supplemented from time to time in accordance with its
terms, called the “Existing Security Agreement”) dated October 21, 2009 given by
Borrowers, together with the other parties identified as “Obligors” on the
signature pages thereto (together with the Borrowers, collectively the “Existing
Obligors”) in favor of Wells Fargo Bank, National Association, a national
banking association (“Wells Fargo”), which was recorded by the Federal Aviation
Administration Civil Aviation Registry (the “Registry”) on November 5, 2009 and
assigned Conveyance No. CW001594, as assigned by that certain Assignment of
Aircraft Security Agreement dated March 21, 2012 by Wells Fargo, as assignor in
favor of the Administrative Agent, as assignee, which was filed with the FAA
simultaneously herewith, reference to which is hereby made for all purposes; and

B. As more fully described in the Existing Security Agreement, pursuant to that
certain Loan Agreement dated as of October 21, 2009 (as amended, modified,
extended, renewed or replaced from time to time, the “Existing Loan Agreement”,
the form of which, without Schedules or Exhibits, is attached as Exhibit A to
the Existing Security Agreement) among the Borrowers and Wells Fargo, Wells
Fargo agreed to make loans, issue letters of credit and make other financial
accommodations upon the terms and subject to the conditions set forth therein;
and

C. The Existing Obligors have requested, and Wells Fargo has agreed, to assign
the Existing Security Agreement to the Administrative Agent and thereafter to
amend and restate the Existing Security Agreement with Administrative Agent
pursuant to the terms and conditions of this Agreement; and

D. Pursuant to that certain Amended and Restated Loan Agreement dated as of the
date hereof (as amended, modified, extended, renewed or replaced from time to
time, the “Loan Agreement”, the form of which, without Schedules or Exhibits, is
attached as Exhibit A hereto for definitional purposes only and incorporated
herein by reference) among the Borrowers, each subsidiary of Company listed as a
“Guarantor” on the signature pages thereto, and the financial institutions from
time to time party thereto (the “Lenders”), and Administrative Agent, the
Lenders have agreed to make loans, issue letters of credit and make other
financial accommodations upon the terms and subject to the conditions set forth
therein; and



--------------------------------------------------------------------------------

E. Pursuant to that certain Assignment of Aircraft Security Agreement, dated as
of the date hereof, and being filed and recorded with the Registry immediately
prior to the filing and recordation of this Agreement, Wells Fargo assigned the
Existing Security Agreement to the Administrative Agent; and

F. This Agreement, which is intended to amend and restate the Existing Security
Agreement in its entirety, is required by the terms of the Loan Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

Section 1.

(a) Defined Terms. The following terms used herein shall have the meanings set
forth below:

“Aircraft” means and includes (a) the Airframe, (b) the Engines, and (c) any and
all manuals, logbooks, flight records, maintenance records, and other historical
information or records of each Obligor relating to (a) or (b).

“Airframe” means and includes that certain airframe identified on Exhibit B
attached hereto and incorporated herein by reference, and any airframes
described on a mortgage supplement hereto, together with any and all parts,
appliances, components, instruments, accessories, accessions, attachments,
equipment, or avionics (including, without limitation, radio, radar, navigation
systems, or other electronic equipment but excluding Engines or engines
installed thereon) installed in, attached to, appurtenant to, or delivered with
or in respect of such Airframe.

“Collateral” has the meaning provided in Section 2 of this Agreement.

“Cape Town Treaty” has the meaning provided in 49 U.S.C. § 44113(1).

“Engine” means and includes those certain aircraft engines installed on an
Airframe together with any and all parts, appliances, components, accessories,
accessions, attachments or equipment installed on, appurtenant to, or delivered
with or in respect of such Engines.

“Event of Default” means the failure of any Obligor to comply with the terms of
this Agreement or any Event of Default as defined in the Loan Agreement.

“International Registry” has the meaning provided in 49 U.S.C. § 44113(3).

(b) Terms Defined in the Loan Agreement. All other terms used herein which are
defined in the Loan Agreement shall have the same meaning herein unless the
context otherwise requires. Such terms include, without limitation, “Closing
Date”, “Liens”, “Loan Documents”, “Loan Party”, “Person”, “Required Lenders”,
“Secured Obligations”, and “Secured Parties”.

 

2



--------------------------------------------------------------------------------

Section 2. Grant of Security Interest. To secure the payment of the Secured
Obligations, however created, arising or evidenced, whether direct or indirect,
absolute or contingent, now existing or hereafter acquired, and future advances,
and all costs and expenses incurred by the Administrative Agent to obtain,
preserve, perfect and enforce the security interest granted herein and to
maintain, preserve and collect the property subject to the security interest,
each Obligor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing first priority security interest in and lien upon
the following described property, whether now owned or hereafter acquired
(collectively, the “Collateral”): (i) the Aircraft owned by the specific Obligor
as listed on Exhibit B (including, without limitation, the Airframe and the
Engines); (ii) all right, title, and interest of each Obligor in and to any
purchase agreement, rental agreement, charter agreement, or other agreement(s)
respecting the Aircraft and/or any of the Engines, including, but not limited
to, Obligor’s right to receive, either directly or indirectly, from any party or
Person, any rents or other payments due under such agreement(s); (iii) the
propellers (if any), appliances, and spare parts identified and/or described by
type and location on Exhibit B hereto; (iv) any and all substitutions,
replacements, and proceeds of any of the foregoing items, including, but not
limited to, proceeds of insurance covering the Airframe, the Engines, and or any
other portion of the Collateral, and any and all accounts, general intangibles,
contract rights, inventory, equipment, money, drafts, instruments, deposit
accounts, or other tangible or intangible property of each Obligor resulting
from the sale (authorized or unauthorized) or other disposition of the
Collateral, or any portion thereof, and the proceeds thereof, and (v) all
proceeds of the foregoing.

Section 3. Obligors’ Warranty of Title. Except for the security interest granted
under this Agreement, each Obligor warrants that such Obligor is (or, to the
extent that the Collateral is to be acquired hereafter, will be) the owner of
the Collateral free from any prior security interest, lien or encumbrance. Each
Obligor will defend the Collateral against all claims and demands of all Persons
or entities claiming any interest therein.

Section 4. International Registry. Each Obligor warrants that none of the
Aircraft are capable of transporting eight (8) or more persons (including crew),
or goods in excess of 2750 kilograms and that each Engine has less than 550
rated takeoff shaft horsepower or the equivalent of such horsepower.

Section 5. Obligors Will Execute and Deliver Documents. Each Obligor will, at
the Administrative Agent’s written request, furnish the Administrative Agent
such information and execute and deliver to the Administrative Agent such
documents and do all such acts and things as Administrative Agent may reasonably
request and as are necessary or appropriate to assist the Administrative Agent
in establishing and maintaining a valid security interest in the Collateral and
to assure that the Collateral is properly titled and registered and the security
interest perfected to the Administrative Agent’s satisfaction. The Obligors will
pay the cost of filing all appropriate documents in all public offices where the
Administrative Agent deems such filings to be necessary or desirable. The
Obligors will and, as applicable, hereby authorize the Administrative Agent to:
(a) record, register and file the security interest under this Agreement, each
and every supplement hereto, and such notices, financing statements,
registrations and other

 

3



--------------------------------------------------------------------------------

instruments as may from time to time be requested by the Administrative Agent
with the appropriate agencies, if any, in the United States of America
(including the filing of UCC-1 financing statements in the United States of
America) and with the International Registry established under the Cape Town
Treaty as adopted by the United States of America, as the Administrative Agent
may reasonably require in its sole and absolute discretion to perfect, maintain
perfected or further protect the Administrative Agent’s security interest for
the benefit of the Secured Parties in the Aircraft and the other items of the
Collateral, the value or priority thereof, and the rights and remedies of the
Administrative Agent hereunder, such recordation, registration and filing to be
in form and substance acceptable to the Administrative Agent; (b) furnish
evidence of every such recording, registering and filing; and (c) execute and
deliver or perform, or cause to be executed and delivered or performed, such
further and other instruments reasonably requested by the Administrative Agent
as are required to carry out the intent and purpose of this Agreement and to
subject the Collateral to the lien created or intended to be created by this
Agreement, including (i) any and all acts and things which may be reasonably
requested by the Administrative Agent with respect to the terms of the
Convention on the International Recognition of Rights in Aircraft signed at
Geneva, Switzerland on June 19, 1948 and the laws and regulations of the United
States of America, including the Cape Town Treaty, to perfect and preserve the
rights of the Administrative Agent hereunder, and (ii) defending the title of
the Obligors to the Collateral and any and all parts thereof, by means of
negotiation and, if necessary, appropriate legal proceedings, against every
party claiming the same through or under the Obligors or otherwise.

Section 6. Power of Attorney. Each Obligor hereby irrevocably appoints the
Administrative Agent, on behalf of the Secured Parties, as its attorney-in-fact
and agent with full power of substitution and resubstitution for it and in its
name (which power shall be exercisable only during the existence of an Event of
Default) and coupled with an interest in the Collateral to endorse the name of
such Obligor on any checks or other instruments or evidences of payment or other
documents in connection with or pertaining to the Collateral that may come into
the possession of the Administrative Agent; to compromise, prosecute or defend
any action, claim or proceeding concerning the Collateral provided that the
Administrative Agent has given notice of same to such Obligor; to do any and all
acts which such Obligor is obligated hereby to do with respect to the
Collateral; to exercise such rights as such Obligor might exercise with respect
to the Collateral; to give notice of the Administrative Agent’s security
interest for the benefit of the Secured Parties in and to collect the Collateral
and any proceeds thereof, and to execute and file in such Obligor’s name any
financing statements, continuation statements, and amendments thereto required
to perfect, maintain perfected or further perfect the Administrative Agent’s
security interest for the benefit of the Secured Parties in the Collateral
granted hereunder, for the purposes of protecting and preserving the Collateral
and the Administrative Agent’s rights hereunder and therein, as and to the
extent otherwise provided herein; and to do and perform each and every act
necessary and proper to carry out the purposes contemplated in this Agreement,
as such Obligor might or could do, if personally present, and such Obligor
hereby ratifies and approves all that the Administrative Agent and the Secured
Parties shall do or cause to be done by virtue hereof.

 

4



--------------------------------------------------------------------------------

Section 7. Operation, Maintenance and Repair. The Obligors shall operate,
maintain and repair the Collateral and retain actual control and possession
thereof in accordance with the following provisions:

(a) The Obligors shall have complete use of the Collateral until an Event of
Default, and the Obligors shall use, operate, maintain and store the Collateral,
or any part hereof, properly, carefully and in compliance with all applicable
statutes, ordinances, regulations, policies of insurance and manufacturer’s
recommendations, including the recommendations or requirements set forth in
manufacturer’s operating and maintenance manuals.

(b) The Obligors agree that the Collateral will be operated only by duly
certified and qualified pilots and shall be based within the geographical
boundaries of the United States of America.

(c) The Obligors shall be responsible for and pay for all expenses of owning and
operating the Collateral, including, but not limited to, storage, fuel,
lubricants, service, inspections, overhauls, replacements, maintenance and
repairs, all in compliance with the manufacturer’s operating and maintenance
manuals and with Federal Aviation Administration rules and regulations. The
Obligors shall properly maintain all records pertaining to the maintenance and
operation of the Collateral.

Section 8. Insurance. The Obligors will, at their own expense, keep the
Collateral insured at all times against loss, damage, theft and such other
casualties as the Administrative Agent may reasonably require (including hull
insurance) in such amounts, under such forms of policies, upon such terms, for
such periods and with such companies or underwriters as the Administrative Agent
may (but has no obligation to) approve. Such insurance policies shall name the
Administrative Agent as additional insured on liability coverage and as loss
payee on all-risk coverage. Losses or refunds in all cases shall be payable to
the Administrative Agent and the Obligors as their interests may appear. In no
event shall the amount of such physical damage insurance be less than the
greater of the full replacement value or the fair market value of the Aircraft.
All policies of insurance shall provide for at least thirty (30) days’ prior
written notice of cancellation to the Administrative Agent, and shall contain a
breach of warranty endorsement in favor of the Administrative Agent. The
Administrative Agent may obtain such insurance if the Obligors do not provide
such insurance. The Obligors shall furnish to the Administrative Agent proof
satisfactory to the Administrative Agent of compliance with the provisions of
this Section 8. The Administrative Agent, and its assigns, are each hereby
irrevocably appointed attorneys-in-fact for the Obligors coupled with an
interest in the Collateral to endorse for any Obligor any checks, drafts or
other instruments whatsoever payable to such Obligor as proceeds or refunds for
any such insurance and to make claims of loss and to sign proofs of loss against
any insurance company and to receive all payments. The Obligors will pay any
deductible portion of such insurance. All risk of loss, damage, destruction or
confiscation shall at all times be with the Obligors.

Section 9. Each Obligor’s Possession. Until the existence of an Event of
Default, the Obligors may have possession of the Collateral and use it in any
lawful manner not inconsistent with this Agreement and the Loan Agreement. The
Administrative Agent may examine and inspect the Collateral, wherever located,
at all reasonable times, subject to the terms of the Loan Agreement. At its
option, but without assuming any obligation to do so, the Administrative Agent
may discharge taxes, liens or security interests, or other encumbrances levied
or asserted against the Collateral, may place and pay for insurance thereof, may
order and pay for the repair, maintenance and preservation thereof, and may pay
any necessary filing or recording fees.

 

5



--------------------------------------------------------------------------------

Amounts paid by the Administrative Agent under the preceding sentence shall be
added to the Secured Obligations, shall be secured by the Collateral and shall
be payable upon demand, together with interest at the rate computed as provided
in the Loan Agreement until paid in full. The Obligors shall at all times keep
the Collateral and any proceeds therefrom separate and distinct from other
property of the Obligors and shall keep accurate and complete records of the
Collateral and any such proceeds.

Section 10. Default. During the existence of an Event of Default, the
Administrative Agent may require the Obligors to assemble the Collateral and
make it available to the Administrative Agent at a place to be designated by the
Administrative Agent which is reasonably convenient to both parties. The
requirements of the Texas Uniform Commercial Code for reasonable notification to
the Obligors of the time and place of any proposed public sale of the Collateral
or of the time after which any private sale or other intended disposition is to
be made shall be met if such notice is mailed, postage prepaid, to each
Obligor’s address, as shown herein, at least ten (10) days before the time of
the sale or disposition. The proceeds of any such disposition shall be applied
to pay the Secured Obligations in the manner contemplated by the Loan Agreement.
The Obligors shall be jointly and severally liable for any deficiency after
application of such proceeds, to the extent permitted by law. If after the
default by any Obligor, the Collateral is returned to or recovered by the
Administrative Agent, the Obligors agree the Administrative Agent may fly or
otherwise move the Collateral for demonstration or other purposes reasonably
related to a proposed public or private sale or other disposition of the
Collateral.

Section 11. Waiver of Default. No waiver by the Administrative Agent of any
default or Event of Default shall be effective unless in writing, nor operate as
a waiver of any other default or Event of Default or of the same default or
Event of Default in the future.

Section 12. Restriction on Transfer or Liens. No Obligor will, without the prior
written consent of the Administrative Agent, sell or otherwise transfer or
encumber the Collateral, or any interest therein, or offer to do so or remove or
attempt to remove the Collateral from the United States of America (except in
the normal operation of each Obligor’s business or except as permitted under the
Loan Agreement). Except as permitted under the Loan Agreement, the Obligors will
keep the Collateral free from any adverse security interest, lien or encumbrance
and will not permit the Collateral to be attached or replevied.

Section 13. Taxes. The Obligors will promptly pay, when due, all taxes and
assessments upon the Collateral or upon its use or operation.

Section 14. Change of Address. The Obligors represent that their chief executive
office is at 2105 Citywest Blvd., Suite 500, Houston, Texas 77042-2838. The
Obligors agree that the location of such chief executive office shall not be
changed without ten (10) days’ prior written notice to the Administrative Agent.

 

6



--------------------------------------------------------------------------------

Section 15. Governing Law; Service of Process; Waiver of Jury Trial.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS, EXCEPT THE RULES GOVERNING
CONFLICTS OF LAW.

(b) SUBMISSION TO JURISDICTION. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE LOAN AGREEMENT OR ANY OTHER RELATED LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT, THE LOAN AGREEMENT OR IN ANY OTHER RELATED LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE LOAN AGREEMENT OR
ANY OTHER RELATED LOAN DOCUMENT AGAINST ANY OBLIGOR OR ANY OTHER PERSON OR
ENTITY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE LOAN AGREEMENT OR ANY OTHER RELATED LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES HEREIN. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

7



--------------------------------------------------------------------------------

(e) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE LOAN AGREEMENT OR ANY OTHER RELATED LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
AGREEMENT AND THE OTHER RELATED LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 16. Attorneys’ Fees. In the event suit is brought by the Administrative
Agent to interpret, construe or enforce any term or provision of this Agreement,
to collect any money due thereunder, or to obtain any money damages or equitable
relief for breach of the Agreement, the Administrative Agent shall be entitled,
in addition to any other available remedy, for reimbursement of reasonable
attorneys’ fees, court costs, costs of investigation and related expenses.

Section 17. Enforceability. The unenforceability of any provision hereof shall
not affect the validity of any other provision hereof.

Section 18. Binding Agreement. All obligations of each Obligor hereunder shall
bind the heirs, legal representatives, successors and assigns of such Obligor.
The liabilities of the Obligors hereunder shall be joint and several. All rights
of the Administrative Agent and the Secured Parties hereunder shall inure to the
benefit of their successor and assigns.

Section 19. Assignment. This Agreement shall be binding upon each Obligor, its
successors and assigns and shall inure, together with the rights and remedies of
the Administrative Agent and the Secured Parties hereunder, to the benefit of
the Administrative Agent and the Secured Parties and their respective successors
and permitted assigns. The Administrative Agent and/or the Required Lenders may
from time to time assign its rights and interests as “Collateral Agent” to a
successor Administrative Agent, co-agent, sub-agent or attorney-in-fact
appointed in accordance with the Loan Agreement, and such successor, if
appointed in accordance with the Loan Agreement, shall be entitled to all of the
rights and remedies of the Administrative Agent under this Agreement in relation
thereto.

Section 20. No Fiduciary Relationship. The granting of any power of attorney in
this Agreement shall not create any fiduciary obligations or relationship on the
part of the Administrative Agent or any Lender for the benefit of any Obligor.

Section 21. Rights Cumulative. The rights, powers and remedies of Administrative
Agent hereunder shall be in addition to all rights, powers and remedies given by
statute, rule of law or any other Loan Document and are cumulative. The exercise
of any one or more of the

 

8



--------------------------------------------------------------------------------

rights, powers and remedies provided herein shall not be construed as a waiver
of any of the other rights, powers and remedies of Administrative Agent.
Furthermore, regardless of whether or not the Uniform Commercial Code is in
effect in the jurisdiction where such rights, powers and remedies are asserted,
Administrative Agent shall have the rights, powers and remedies of a secured
party under the Uniform Commercial Code, as amended from time to time.

Section 22. Written Changes Only. No term or provision of this Agreement may be
changed or waived orally, but only by an instrument in writing signed by the
parties hereto.

Section 23. Notices. All notices and other communications hereunder shall be in
writing and shall be mailed by first-class mail, postage prepaid, sent via
recognized overnight courier service, or sent by telecopier, addressed if to the
Administrative Agent, as the following addresses:

Wells Fargo Bank, National Association

2500 Citywest Blvd., Suite 1100

Houston, Texas 77042

Attention: John L. Kallina

Telephone: (713) 273-8513

Telecopier: (713) 273-8530

With a copy to:

Winstead PC

1100 JPMorgan Chase Tower

600 Travis Street

Houston, Texas 77002

Attention: Nelson R. Block

Telephone: (713) 650-2746

Telecopier: (713) 650-2400

or at such other address for such purpose as the Administrative Agent shall have
furnished to Obligor in writing, or

if to Obligor, at the following address:

Omega Protein Corporation

2105 Citywest Blvd., Suite 500

Houston, Texas 77042-2838

Attention: Andrew Johannesen

Telephone: (713) 940-6113

Telecopier: (713) 940-6122

 

9



--------------------------------------------------------------------------------

With a copy to:

Porter & Hedges, LLP 1000

Main Street, Suite 3600

Houston, Texas 77001

Attention: William W. Wiggins, Jr.

Telephone: (713) 226-6627

Telecopier: (713) 226-6227

Section 24. Rights of Required Lenders. Pursuant to Section 9.03(b) of the Loan
Agreement, all rights of the Administrative Agent hereunder, if not exercised by
the Administrative Agent, may be exercised by the Required Lenders.

Section 25. Counterparts. This Agreement may be executed in multiple
counterparts, which taken together shall constitute one instrument and each of
which shall be considered an original for all purposes.

Section 26. Prior Agreement. This Agreement is a complete amendment and
restatement of the Existing Security Agreement, and the Liens contained in the
Existing Security Agreement are carried forward, renewed and extended to secure
the obligations and indebtedness secured by the Existing Security Agreement.
This Agreement and the security interest herein granted are in addition to, and
not in substitution, novation or discharge of, any and all prior or
contemporaneous security agreements and security interests in favor of Wells
Fargo, the Administrative Agent or assigned to the Administrative Agent by
others. All rights, powers and remedies of the Administrative Agent in all such
security agreements are cumulative, but in the event of actual conflict in terms
and conditions, the terms and conditions of the latest security agreement shall
govern and control.

Section 27. Acceptance. This Agreement shall be deemed accepted by the
Administrative Agent and the Lenders upon its delivery by the Obligors on the
Closing Date.

Section 28. Entire Agreement. THIS AGREEMENT, THE LOAN AGREEMENT AND THE OTHER
RELATED LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Remainder of page is blank. Signatures appear on following pages.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligors have caused this Agreement to be executed by
their respective officers as of the date set forth above.

 

OBLIGORS: OMEGA PROTEIN CORPORATION By:   /s/ Andrew Johannesen  

Andrew Johannesen

Executive Vice President and

Chief Financial Officer

OMEGA PROTEIN, INC. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President and Chief Financial Officer

PROTEIN FINANCE COMPANY By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

OMEGA SHIPYARD, INC. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

 

Signature Page to Amended and Restated Aircraft Security Agreement



--------------------------------------------------------------------------------

PROTEIN INDUSTRIES, INC. By:    /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

CYVEX NUTRITION, INC. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

INCON PROCESSING, L.L.C. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

 

Signature Page to Amended and Restated Aircraft Security Agreement